DAY, J.
In a proceeding before the Public Utilities Commission for an extension of an existing bus route, where the evidence shows that the public affected by such proposed extension does not have adequate common carrier transportation service and taht the granting of such extension will serve the convenience and necessity of the general public and eliminate the inadequacy and inconvenience of such lack of service, the needs of the public being the primary consideration, it is error to deny such extension.
Judgment reversed.
Marshall, CJ., Allen, Kinkade and Jones, JJ., cfoncur.